Name: COMMISSION REGULATION (EEC) No 2479/93 of 7 September 1993 re-establishing the levying of customs duties on products of category Nos 14, 20 and 26 (order Nos 40.0140, 40.0200 and 40.0260), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  trade policy;  tariff policy
 Date Published: nan

 No L 228/26 Official Journal of the European Communities 9 . 9. 93 COMMISSION REGULATION (EEC) No 2479/93 of 7 September 1993 re-establishing the levying of customs duties on products of category Nos 14, 20 and 26 (order Nos 40.0140, 40.0200 and 40.0260), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category Nos 14, 20 and 26 (order Nos 40.0140, 40.0200 and 40.0260), origina ­ ting in Malaysia, the relevant ceiling respectively amounts to 46 000 pieces, 232 tonnes and 395 000 pieces ; Whereas on 17 June 1993 imports of the products in question into the Community, originating in Malaysia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Malaysia, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 12 September 1993 the levying of customs duties, suspended, for 1993, pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Malaysia : Order No Category(unit) CN code Description 40.0140 14 6201 11 00 Men's or boys' woven overcoats, rain- and other . (1 000 pieces) 6201 12 10*90 coats, cloaks and capes, of wool, of cotton or of 6201 12 90*90 man-made textile fibres (other than parkas) (of 6201 13 10*90 category 21 ) 6201 13 90*90 6210 20 00 40.0200 20 6302 21 00 Bed linen, other than knitted or crocheted (tonnes) 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 396, 31 . 12. 1992, p. 1 . 9. 9 . 93 Official Journal of the European Communities No L 228/27 Order No Category(unit) CN code Description 40.0260 26 6104 41 00 Women's or girls ' dresses, of wool, of cotton or (1 000 pieces) 6104 42 00 man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission